         Case 1:18-cr-00723-PGG Document 232 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                  Order of Restitution

                  v.                                                       S3 18 Cr. 723 (PGG)

 Porfirio Lugo,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Michael K. Krouse, Sheb

Swett, and Juliana N. Murray, Assistant United States Attorneys, of counsel; the presentence

investigation report; the Defendant’s conviction on Count Two of the above Information; and all

other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Porfirio Lugo, the Defendant, shall pay restitution in the total

amount of $20,617.82 to the victim of the offense charged in Count Two of the Information. The

name, address, and specific amount owed to the victim is set forth in the schedule attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

       2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed




09.10.2013
         Case 1:18-cr-00723-PGG Document 232 Filed 09/03/20 Page 2 of 2




by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

        September 3
       __________________, 2020


                                              ___________________________________
                                              HON. PAUL G. GARDEPHE
                                              UNITED STATES DISTRICT JUDGE
